Case
 Case2:18-cr-20035-JTF
       4:19-mj-01500 Document
                       Document
                              1 2Filed
                                    Filed
                                        on02/15/18
                                           08/13/19 in
                                                     Page
                                                       TXSD
                                                          1 of Page
                                                               1 PageID
                                                                    1 of 3 2




                                                                        United States Courts
                                                                      Southern District of Texas
                                                                               FILED
                                                4:19mj1500                 August 13, 2019
                                                                                    
                                                                    David J. Bradley, Clerk of Court
Case
  Case
     2:18-cr-20035-JTF
        4:19-mj-01500 Document
                       Document12-1
                                  Filed
                                      Filed
                                         on 08/13/19
                                            02/15/18 inPage
                                                        TXSD1 ofPage
                                                                 1 PageID
                                                                     2 of 3 3
Case 4:19-mj-01500 Document 1 Filed on 08/13/19 in TXSD Page 3 of 3
